United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-49
Issued: August 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 7, 2009 appellant filed a timely appeal from an August 11, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs and a June 15, 2009 merit decision.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant established he sustained an injury in the
performance of duty causally related to his employment; and (2) whether the Office properly
denied appellant’s request for further review of the merits of his claim pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On March 5, 2009 appellant, then a 49-year-old supervisor of mail forwarding operations,
filed an occupational disease claim (Form CA-2).1 He first became aware of his condition and
1

Appellant retired on March 31, 2009.

that it was caused by his employment on February 26, 2009. In a supplemental statement dated
February 27, 2009, appellant relates that on April 19, 2007 he underwent surgery on his right
ankle for an “AFT reconstruction” and a release for plantar fascitis -- right foot. He noted that he
later broke the lateral tibial plateau in his left knee after falling down his stairs on April 24, 2007.
Appellant returned to work, with restrictions, but alleged that long periods of employmentrelated walking and standing aggravated his condition to the extent that on February 23, 2009 he
underwent knee surgery. It was after a discussion with his treating physician in 2009 that
appellant learned his knee condition could be work related.
Appellant submitted a May 1, 2007 report in which Dr. Richard Granaghan, a Boardcertified diagnostic radiologist, reported that x-rays of appellant’s knee revealed a nondepressed
lateral tibial plateau fracture.
In a May 30, 2008 report, Dr. P. Marsh, an orthopedist, diagnosed Grade IV
patellofemoral chondromalacia, trochlear distribution, cortical irregularity of the lateral tibial
plateau, small joint effusion with minimal bursal prolapse and minimal lateral patellar
subluxation.
Appellant submitted an unsigned February 23, 2009 surgical report describing his knee
surgery and an unsigned report (Form CA-17) containing work restrictions.
By decision dated April 24, 2009, the Office denied the claim because the evidence of
record did not demonstrate that appellant’s condition was caused by the established employment
factors.
On March 15, 2009 appellant requested reconsideration.
Appellant submitted a note dated April 28, 2009 in which Dr. Joe Daniels, an orthopedist,
reviewed appellant’s history of injury. Dr. Daniels states that appellant’s knee condition is
“directly related” to his “foot problem” and that “his symptoms [were] aggravated at work.”
By decision dated June 15, 2009, the Office denied modification of its April 24, 2009
decision because the evidence of record did not demonstrate that appellant’s condition was
caused by the established employment factors.
On July 29, 2009 appellant requested reconsideration.
By decision dated August 11, 2009, the Office denied the request without conducting
merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).

2

including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence, which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employees diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS -- ISSUE 1
The Office accepted that appellant established the employment factors he deemed
responsible for his condition. Appellant’s burden is to demonstrate that the established
employment factors caused a medically-diagnosed condition. Causal relationship is a medical
issue that can only be proven by probative, rationalized medical opinion evidence. Appellant has
not submitted sufficient medical opinion evidence supporting his claim and, consequently, the
Board finds appellant has not established he sustained an injury in the performance of duty
causally related to his employment.
The reports signed by Drs. Granaghan and Marsh have limited probative value on causal
relationship because they lack an opinion explaining how the established employment factors
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

caused the conditions they diagnosed.9 Thus, this evidence does not establish a causal
relationship between the identified employment factors and appellant’s condition.
The unsigned report (Form CA-17) and the unsigned surgical report lack probative value
because they lack proper identification demonstrating that they were prepared by a physician.10
Thus, this evidence does not establish a causal relationship between the identified employment
factors and appellant’s condition.
An award of compensation may not be based on surmise, conjecture or speculation.11
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.12 The fact that a condition manifests itself or worsens during a
period of employment13 or that work activities produce symptoms revelatory of an underlying
condition14 does not raise an inference of causal relationship between a claimed condition and
employment factors.
Because the medical evidence contains no reasoned discussion of causal relationship, one
that soundly explains how the established employment factors caused or aggravated a diagnosed
medical condition, the Board finds that appellant has not established the essential element of
causal relationship.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act,15 the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.16 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file

9

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value).
10

See R.M., 59 ECAB __ (Docket No. 08-734, issued September 5, 2008); Richard Williams, 55 ECAB
343 (2004).
11

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
12

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

13

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

14

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

15

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
16

20 C.F.R. § 10.606(b)(2).

4

his or her application for review within one year of the date of that decision.17 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.18
ANALYSIS -- ISSUE 2
Appellant’s reconsideration request did not demonstrate that the Office erroneously
applied or interpreted a specific point of law, nor did it advance a relevant legal argument not
previously considered by the Office. Consequently, appellant is not entitled to merit review
under the first two enumerated grounds under 20 C.F.R. § 10.606(b)(2).
Concerning the third enumerated ground, appellant submitted Dr. Daniels’ April 28, 2009
note. The issue underlying appellant’s claim is causal relationship. Because appellant had not
previously submitted this note, it qualifies as “new” evidence. However, this note is not relevant
to the issue of whether the accepted employment factors of walking and standing caused or
aggravated appellant’s knee condition. Dr. Daniels stated that appellant’s knee condition was
“directly related” to his “foot problem,” but there is no evidence of record that appellant’s “foot
problem” was employment related.19 Although requested to do so, appellant failed to submit
evidence detailing the etiology of his preexisting lower extremity conditions. In addition, while
Dr. Daniels opined that appellant’s “symptoms [were] aggravated at work,” the question is
whether appellant’s knee condition, not symptoms, was aggravated by his work activities.
Lacking such substantive content, Dr. Daniels’ note, though “new,” is not relevant or pertinent to
the issue underlying appellant’s claim and, therefore, provides no basis for reopening appellant’s
claim for further merit review.
Because appellant has not satisfied any of the above-mentioned criteria, the Board finds
that the Office properly refused to reopen his case for further review of the merits of his claim.
CONCLUSION
The Board finds that appellant has not established he sustained an injury in the
performance of duty causally related to his employment. The Board also finds the Office
properly denied appellant’s request for further review merits of his claim pursuant to 5 U.S.C.
§ 8128(a).

17

Id. at § 10.607(a).

18

Id. at § 10.608(b).

19

The Office’s decision refers to a prior case, claim number xxxxxx575, regarding appellant’s right ankle. That
case is not probative regarding appellant’s left knee surgery.

5

ORDER
IT IS HEREBY ORDERED THAT the August 11 and June 15, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: August 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

